DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 11/4/2022. Claims 1, 9 and 17 are amended. Claim 1-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kareeson (of record) in view of Micewicz (of record) and Onohara et al. (US20180139071, hereinafter Onohara).

Regarding claims 1-2, 9-10, and 17-18, Kareeson discloses a system (see Kareeson, at least at Figs. 1-2, and related text) comprising: 
2one or more processors (see Kareeson, at least at Figs. 1-2, and related text); and 
3a memory communicatively coupled with and readable by the one or more 4processors and having stored therein processor-readable instructions which, when executed 5by the one or more processors, cause the one or more processors to perform operations (see Kareeson, at least at Figs. 1-2, and related text) 6comprising: 
7detecting, at a first time, a first consumption condition indicating 8present playback of a media stream by a first media device and indicating an 9individual within a media consumption region of the first media device (see Kareeson, at least at [0064]-[0065], and related text); 
10detecting, at a subsequent time, a relocation trigger responsive to the 11individual with respect to the media consumption region of the first media device, 12where the second time is subsequent to the first time and the individual moves to a dead space 14region, where the dead space region corresponds to a space outside of the media 15consumption region (see Kareeson, at least at [0052], [0066], and related text); and
16adaptively adjusting operational settings of the first media device 17and/or a second media device to facilitate continued consumption of the media 18stream at least partially by: 
19determining a first set of one or more automatic adjustments 20to facilitate the continued consumption of the media stream via the first 21media device and/or a second media device (see Kareeson, at least at [0068]-[0080], and related text); and
22directing, automatically in response to the relocation trigger, 23the first media device and/or the second media device to operate in 24accordance with the first set of one or more automatic adjustments to 25facilitate continued consumption of the media stream while the individual 26is detected as being located within the dead space region (see Kareeson, at least at [0068]-[0080], and related text). 
Kareeson does not specifically disclose separately, the 10detecting, at a subsequent time, the relocation trigger responsive to the 11individual with respect to the media consumption region of the first media device, 12where the second time is subsequent to the first time; or
where the dead space region is not within the media consumption region and is not within a second consumption region of a second device.
In an analogous art relating to a system for providing content, Micewicz discloses detecting, at a subsequent time, a relocation trigger responsive to the 11individual with respect to the media consumption region of the first media device, 12where the second time is subsequent to the first time (see Micewicz, at least at [0030]-[0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kareeson to include the limitations as taught by Micewicz for the advantage of more accurately providing consumption options to a user based on the user’s location.
Kareeson in view of Micewicz does not specifically disclose where the dead space region is not within the media consumption region and is not within a second consumption region of a second device.
In an analogous art relating to a system of media consumption, Onohara discloses a dead space region that is not within a first media consumption region of a first device and is not within a second consumption region of a second device (Onohara discloses at  least three exemplary conditional actions based on distance and therefore at least regions corresponding to the conditions, i.e., first region in which only device A reproduces the media based on a first threshold distance, second region in which only device B reproduces the media based on a second threshold distance, and third region in which both devices A and B synchronously reproduce the media based on a third threshold distance, see Onohara, at least at [0084], [0092], [0098], [0102]-[0103], and other related text); and
19determining a first set of one or more automatic adjustments 20to facilitate the continued consumption of the media stream via the first 21media device and/or a second media device (see Onohara, at least at [0084], [0092], [0098], [0102]-[0103], and other related text); and
22directing, automatically in response to a relocation trigger, 23the first media device and/or the second media device to operate in 24accordance with the first set of one or more automatic adjustments to 25facilitate continued consumption of the media stream while the individual 26is detected as being located within the dead space region, see Onohara, at least at [0084], [0092], [0098], [0102]-[0103], and other related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kareeson in view of Micewicz to include the limitations as taught by Onohara for the advantage of more efficiently providing more coverage options for continued viewing.
Regarding claim 3, 11, and 19, Kareeson in view of Micewicz and Onohara discloses where the detecting movement of the individual with respect to the dead space region comprising detecting the individual approaching 3the dead space region  (see Micewicz, at least at [0030]-[0032]; and see Onohara, at least at [0084], [0092], [0098], [0102]-[0103], and other related text).1
Regarding claims 4-8, 12-16, and 20, Kareeson in view of Micewicz and Onohara discloses 2detecting additional movement of the individual with respect to the dead 3space region (see Onohara, at least at [0084], [0092], [0098], [0102]-[0103], and other related text); and
4directing, automatically in response to the detecting the additional 5movement, the first media device and/or the second media device to operate in accordance 6with a second set of one or more automatic adjustments (see Onohara, at least at [0084], [0092], [0098], [0102]-[0103], and other related text).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421